Case 7:19-cv-01283-KMK Document 36 Filed 03/30/20 Page 1 of 3

 

Houoklee b KENNed MAY! sy
TAM Acted Su (red SEO rt

7" Orb NG You ik WS ReeAare & OMe 9-0. 01932
| KK Deoullealt 25 Yilep 2 [2 4/2029. 7 UNE octal

~ Qe NedlceDhte On AOAGLE viotdtiod AND tM
Bene Yel Cues ELY IN, ALBION. [in vole At ORLedue

Bite CO boldfeci OVAL Chcibe, Tie ARES CES
—O0te? 25 2010 Ate tive Goon! Wh Gusto” gee
kt Die
TC WWS Not ComuUNi@Atnd WW eH Ww Gidea! >
_ | ont c LeCENELY WHo. wa a Reeve Witt HE Ab
65 Noe Bboy 6% Volke@% NY fovoed He!
T Qa bo edie SHE Sepine hic “Mout Love MLL
Adee iA. Got, 40 ME AnD. Hed Qe Metlioned A
Lette SoM tHE Nite State SISHICE Copkt, <C
‘Adaven Vee to ota ib Ate OalD it to Me wel He
Quowig,_X Mee UStEN ING +0 pel A Que Gel + Aged
VER ZO HE DAR Ue NuMReO And ttle dunes.
SAE Qo CAN est. IMMEDItELY

We OE ISo WY T Could vlot Ber Qonts to tHe Guet

“Peele, a CLL & Vecduke T da Wel@eeR
Wh Now IN Conte wit AW Gi2L@ieas to Be NobiGES

   

 

 

 

 

 

   
 
 

 
 

 

   
 

 

 

 

 

 

 

 

 

 

    

 

 

   

 

 
 

 

- _— Aboot Ant Md LS ue Sent to Ay Ress. JES. tae
| AM kecquesbuk SO AN exter Sie! So Ci! Co de GH
7 uu ebioY hi bo CeSeAGH HEL? MyYSel wath ul ——

   

 

 

 

 
Case 7:19-cv-01283-KMK Document 36 Filed 03/30/20 Page 2 of 3

#FCCS-3 (11/13)

144446

WARRANT:

 

 

NAME: Smith, Joseph

I. ANALYSIS

Parolee, Joseph Smith, is within Category 1 of the guidelines.

His instant offense is Assault 2nd degree serving a determinate sentence of 3 years plus 5 years
PRS. This is his second parole violation on this term. He was released to parole supervision on
6/20/19. The parole warrant was lodged on 11/4/19.

Parolee did not abscond. Returned to custody via a new arrest with a subsequent conviction to a
misdemeanor charge.

A final parole hearing was conducted on November 26, 2019. DOCCS was represented by a Parole
Revocation Specialist and with counsel for the parolee entered into a negotiated plea agreement.
Parolee pied guilty to Charge 5, Rule 11, possessing PCP and Charge 7, Rule 8, pleading guilty to
Resisting Arrest, as a violation in an important respect. DOCCS withdrew the remaining charges
with prejudice. The delinquency date of 10/25/19 is modified to 11/4/19.

For the forgoing reasons, this court finds that parolee did violate a condition of his Parole in an
important respect. The joint recommendation of the parties is for a time assessment/alternative
program. | concur with the joint recommendation of the parties and hereby impose a time
assessment of 15 months. However, if he enters and completes a 90 day drug treatment program
offered by NYS DOGCS, the hold will be modified to revoke and restore — time served and you will °
be released from State prison and restored to supervision in the community.

Hon. Edward R. Mevec
Administrative Law Judge

NOTICE: Guidelines For Dispositions To Be Made After Parole Has Been Revoked At A Final Hearing Are Contained in
Rule and Regulation 9 NYCRR-Subtitle CC-Part 8005.20.

 
Case 7:19-cv-01283-KMK Document 36 Filed 03/30/20 Page 3 of 3

ORLEANS CORRECTIONAL FACILITY
3531 Gaines Basin Road

Albion, New York 14411 Wh
NAME: DIN: 0h 24

 

 

 

 
 

(e2 He valet Cott
aed WLLL ¥ New EDV
hee a OULD 0 Now WN (arb Sis oon
US Covltautp- S00 Ce
New YR, NY vane

Looe ve esogs Npepagpoygpghyle “HoT He
{

 

 

 
